Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Wikiloan, Inc. for the quarter endedJuly 31, 2011, I, Marco Garibaldi, Chief Executive Officer of the Company,hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period endedJuly 31, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period endedJuly 31, 2011, fairly presents, in all material respects, the financial condition and results of operations of Wikiloan Inc. Date:September 19, 2011 By: /s/ Marco Garibaldi Marco Garibaldi Chief Executive Officer, (Principal Executive Officer)
